1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed November 8, 2021. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2021 has been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Maulin M. Patel, (Reg. No. 56029) on February 23, 2022.

4.	Claims 1-7, 9-16 (Renumbered 1-15) are allowed. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nichols et al is cited for teaching Huddle: Automatically Generating Interfaces for Systems of Multiple Connected Appliances. BARNREUTHER et al is cited for teaching INTEGRATION OF USER INTERFACES FOR DIFFERENT PHYSICALLY DISTRIBUTED MEDICAL APPLICATIONS.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1.	(Currently Amended) A device for generating a graphic user interface (GUI) for controlling a plurality of external devices, the device comprising:
a display;
a memory;
a communication interface configured to: 
communicate with the plurality of external devices, and 
receive a plurality of exclusive control applications to control the plurality of external devices, from a server, wherein the plurality of exclusive control applications are exclusive applications for respective of the external devices; and
a processor configured to: 
execute an integrated control application which is different from each of the plurality of exclusive control applications,
install the plurality of exclusive control applications based on the received plurality of exclusive control applications, 
identify and extract function information for controlling the plurality of external devices among function information provided by the installed plurality of exclusive control applications, wherein the identified and extracted function information represents previously defined functions to be included in an integrated GUI of the integrated control application,
add, to the integrated control application, a list of functions to control [[an]] the plurality of external devices corresponding to the plurality of installed exclusive control applications, 
display the integrated GUI for controlling the plurality of external devices, generated based on the identified function information, through the integrated control application,
receive a first user input to select a first icon in the integrated GUI, wherein the first icon is for directly controlling a function selected from among functions provided by the plurality of external devices,

receive a second user input to select a second icon in the integrated GUI, wherein the second icon is for controlling an external device from the plurality of external devices through an exclusive control application of the external device by executing the exclusive control application of the external device installed in the device, and
in response to receiving the second user input, execute the exclusive control application of the external device.

7.	(Currently Amended) The device of claim 6, 
wherein [[a]] the control command to control the plurality of external devices is provided from the plurality of exclusive control applications to the integrated control application, and 
wherein the control command is provided by the integrated control application to the plurality of external devices.

8.	(Currently Amended) The device of claim 6, 
wherein a control request to control the plurality of external devices is provided from the integrated control application to the plurality of exclusive control applications, and
wherein [[a]] the control command to control the plurality of external devices is provided, based on the control request, by the plurality of exclusive control applications to the plurality of external devices.

12.	(Currently Amended) A method of generating, by a device, a graphic user interface (GUI) for controlling a plurality of external devices, the method comprising:
receiving a plurality of exclusive control applications to control the plurality of external devices, from a server, wherein the plurality of exclusive control applications are applications for respective of the external devices;

installing the plurality of exclusive control applications based on the received plurality of exclusive control applications;
identifying and extracting function information for controlling the plurality of external devices among function information provided by the installed plurality of exclusive control applications, wherein the identified and extracted function information represents previously defined functions to be included in an integrated GUI of the integrated control application; 
adding, to the integrated control application, a list of functions to control [[an]] the plurality of external devices corresponding to the plurality of installed exclusive control applications; 
displaying the integrated GUI for controlling the plurality of external devices, generated based on the identified function information, through the integrated control application;
receiving a first user input to select a first icon in the integrated GUI, wherein the first icon is for directly controlling a function selected from among functions provided by the plurality of external devices;
in response to receiving the first user input, executing a control command for directly controlling the function, wherein the control command is stored in a storage space assigned to the integrated control application in a memory of the device;
receiving a second user input to select a second icon in the integrated GUI, wherein the second icon is for controlling an external device from the plurality of external devices through an exclusive control application of the external device by executing the exclusive control application of the external device installed in the device; and
in response to receiving the second user input, executing the exclusive control application of the external device.

15.	(Currently Amended) A non-transitory computer-readable recording medium having recorded thereon at least one program comprising instructions to execute a method of 
receiving a plurality of exclusive control applications to control the plurality of external devices, from a server, wherein the plurality of exclusive control applications are applications for respective of the external devices;
executing an integrated control application which is different from each of the plurality of exclusive control applications;
installing the plurality of exclusive control applications based on the received the plurality of exclusive control applications; 
identifying and extracting function information for controlling the plurality of external devices among function information provided by the installed plurality of exclusive control applications, wherein the identified and extracted function information represents previously defined functions to be included in an integrated GUI of the integrated control application; 
adding, to the integrated control application, a list of functions to control [[an]] the plurality of external devices corresponding to the plurality of installed exclusive control applications; 
displaying the integrated GUI for controlling the plurality of external devices, generated based on the identified function information, through the integrated control application;
receiving a first user input to select a first icon in the integrated GUI, wherein the first icon is for directly controlling a function selected from among functions provided by the plurality of external devices;
in response to receiving the first user input, executing a control command for directly controlling the function, wherein the control command is stored in a storage space assigned to the integrated control application in a memory of the device;
receiving a second user input to select a second icon in the integrated GUI, wherein the second icon is for controlling an external device from the plurality of external devices through an exclusive control application of the external device by executing the exclusive control application of the external device installed in the device; and


16. 	(Currently Amended) The device of claim 1, wherein the integrated control application is configured to obtain the function information based on [[an]] the plurality of exclusive control applications configured to push the function information to the integrated control application.

17.	(Currently Amended) The device of claim 1, further comprising: 
setting the list of functions to different levels according to a degree of use by the integrated control application, and 
wherein the different levels of the list of functions are classified based on a right of the integrated control application to access [[a]] the control command to control [[a]] the function selected from among the functions provided by the plurality of external  

Reason for Allowance
6.	The prior art of record does not expressly teach or render obvious the claim features of 
“execute an integrated control application which is different from each of the plurality of exclusive control applications,
install the plurality of exclusive control applications based on the received plurality of exclusive control applications, 
identify and extract function information for controlling the plurality of external devices among function information provided by the installed plurality of exclusive control applications, wherein the identified and extracted function information represents previously defined functions to be included in an integrated GUI of the integrated control application,
the plurality of external devices corresponding to the plurality of installed exclusive control applications, 
display the integrated GUI for controlling the plurality of external devices, generated based on the identified function information, through the integrated control application,
receive a first user input to select a first icon in the integrated GUI, wherein the first icon is for directly controlling a function selected from among functions provided by the plurality of external devices,
in response to receiving the first user input, execute a control command for directly controlling the function, wherein the control command is stored in a storage space assigned to the integrated control application in the memory of the device,
receive a second user input to select a second icon in the integrated GUI, wherein the second icon is for controlling an external device from the plurality of external devices through an exclusive control application of the external device by executing the exclusive control application of the external device installed in the device, and
in response to receiving the second user input, execute the exclusive control application of the external device." 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“executing an integrated control application which is different from each of the plurality of exclusive control applications;
installing the plurality of exclusive control applications based on the received plurality of exclusive control applications;
identifying and extracting function information for controlling the plurality of external devices among function information provided by the installed plurality of exclusive control applications, wherein the identified and extracted function information represents previously defined functions to be included in an integrated GUI of the integrated control application; 
the plurality of external devices corresponding to the plurality of installed exclusive control applications; 
displaying the integrated GUI for controlling the plurality of external devices, generated based on the identified function information, through the integrated control application;
receiving a first user input to select a first icon in the integrated GUI, wherein the first icon is for directly controlling a function selected from among functions provided by the plurality of external devices;
in response to receiving the first user input, executing a control command for directly controlling the function, wherein the control command is stored in a storage space assigned to the integrated control application in a memory of the device;
receiving a second user input to select a second icon in the integrated GUI, wherein the second icon is for controlling an external device from the plurality of external devices through an exclusive control application of the external device by executing the exclusive control application of the external device installed in the device; and
in response to receiving the second user input, executing the exclusive control application of the external device.”
as recited in independent claim 12.
The prior art of record does not expressly teach or render obvious the claim features of 
“executing an integrated control application which is different from each of the plurality of exclusive control applications;
installing the plurality of exclusive control applications based on the received the plurality of exclusive control applications; 
identifying and extracting function information for controlling the plurality of external devices among function information provided by the installed plurality of exclusive control applications, wherein the identified and extracted function information represents previously defined functions to be included in an integrated GUI of the integrated control application; 
the plurality of external devices corresponding to the plurality of installed exclusive control applications; 
displaying the integrated GUI for controlling the plurality of external devices, generated based on the identified function information, through the integrated control application;
receiving a first user input to select a first icon in the integrated GUI, wherein the first icon is for directly controlling a function selected from among functions provided by the plurality of external devices;
in response to receiving the first user input, executing a control command for directly controlling the function, wherein the control command is stored in a storage space assigned to the integrated control application in a memory of the device;
receiving a second user input to select a second icon in the integrated GUI, wherein the second icon is for controlling an external device from the plurality of external devices through an exclusive control application of the external device by executing the exclusive control application of the external device installed in the device; and
in response to receiving the second user input, executing the exclusive control application of the external device.”
as recited in independent claim 15.

In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 12 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192